Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “mapping a plurality of content vectors representing a plurality of different user-specific interactions to a high-dimensional content space in which different parameters correspond to different coordinates in the high-dimensional content space” (emphasis added). 
Examiner finds the term “high-dimensional” is a term of degree. MPEP 2173.05(b) recites the following with respect to terms of degree: 
[A] claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art").

Applicant’s specification does provide an example of “high-dimensional content space.” See e.g., ¶ 35. However, the specification also characterizes this example as “nonlimiting.” See id.  As such, Examiner finds that the specification does not provide an objective boundary for this term.  Stated another way, one skilled in the art before the effective filing date of the invention could not determine the scope of claim 1 because metes and bounds of “high-dimensional content space” could not be determined when read broadly light of the specification. This renders the claim vague and indefinite. 
	The analysis above applies to claims 10 and 19 because claims 10 and 19 use the same terminology. 
	The dependent claims are rejected because they inherit the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A computer-implemented method for recalling user-specific interactions, the computer-implemented method comprising: 

receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program; 

translating the user-specific application data received from each different computer application program into a different content vector representing a different user- specific interaction, each content vector including a plurality of parameters, each parameter quantifying an interaction attribute of the corresponding user- specific interaction; 

mapping a plurality of content vectors representing a plurality of different user-specific interactions to a high-dimensional content space in which different parameters correspond to different coordinates in the high-dimensional content space; 

receiving, at the computing system, a query including one or more interaction attributes; 

translating the query into a query vector including a plurality of parameters, each parameter quantifying an interaction attribute of the one or more interaction attributes; 

performing one or more geometric mathematical operations to compare different content vectors in the high-dimensional content space to the query vector to identify a content vector that correlates to the query vector; 

and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector.

Examiner finds that the emphasized portions of claim 1 recite abstract ideas—namely, mental processes and/or mathematical concepts1.  See MPEP 2106.04(a)(2)(I) and (III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data and/or performing mathematical calculations . See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”) and (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number. . .”). 
Turning to each limitation individually, the first translating step merely requires observation of data and an evaluation as to how quantify the data (with or without the aid of pen and paper). This element does not limit the translating step to anything that cannot be practically performed in the human mind. See, e.g. Spec. at Fig. 3, ¶¶ 24, 41-42: 
A content vector may quantify any suitable type of content that is involved in a user- specific interaction including, but not limited to, a document, a theme, an action, media, etc. . .

A content vector may be determined to correlate to the query vector 232 using any suitable correlation metric

The mapping step merely involves observation of a content vector and an evaluation as to where the content vector appears on content space.  See, e.g. Spec. ¶ 36 and Fig. 3.  This mapping is not limited to mappings that could not be practically performed in the human mind.  However, even if the mapping step could not practically be performed in the human mind, Examiner finds the mapping step is also a mere mathematical calculation and therefore is patent ineligible. See MPEP 2106.04(a)(2)(I). 
The second translating step merely requires observation of data and an evaluation as to how quantify the data (with or without the aid of pen and paper). This element does not limit the translating step to anything that cannot be practically performed in the human mind. See, e.g. Fig. 3 and ¶ ¶ 41-42 (“A content vector may be determined to correlate to the query vector 232 using any suitable correlation metric”). 
The performing step2 explicitly recites a mathematical calculation and therefore recites an abstract idea.  Additionally, the performing step is not limited to calculations that could not practically be performed in the human mind with the aid of pen and paper.  As such, this limitation directed to an abstract idea for this additional reason.  
The additional element “1. A computer-implemented method for recalling user-specific interactions3, the computer-implemented method comprising” is recited at a high level of generality and is equivalent to mere instructions to apply the exception.  As such, it fails to integrate the claim into a practical application. See MPEP 2106.05(f)
The additional element “receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program” recite insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. 
The additional element “receiving, at the computing system, a query including one or more interaction attributes” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. 
The additional element “and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector” recites insignificant extra solution activity in the form of mere data gathering and outputting. See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id.
With respect to inventive concept, the additional element “1. A computer-implemented method for recalling user-specific interactions4, the computer-implemented method comprising” is recited at a high level of generality and is equivalent to mere instructions to apply the exception.  As such, it fails to provide an inventive concept. See MPEP 2106.05(f)
The additional element “receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program” is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
The additional element “receiving, at the computing system, a query including one or more interaction attributes” is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
The additional element “and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector” is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” (id) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
For the reasons recited above claim 1 recites an abstract idea without significantly more. 
Claim 10 also recites an abstract idea without significantly more.  Claim 10 recites an abstract idea for the reasons given above. The additional elements “[a] computing system comprising: a logic processor5; and a storage device holding instructions executable by the logic processor to” is equivalent to mere instructions to apply an exception and therefore fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(f). The remaining additional elements of claim 10 are rejected for the reasons given above for claim 1. 
Claim 2 recites “2. The computer-implemented method of claim 1, wherein the response to the query includes a content object that was generated by a computer application program during the identified user-specific interaction corresponding to the identified content vector that correlates to the query vector.” This additional element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. This element is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. Thus, this claim recites and abstract idea without significantly more. 
Claim 3 recites “3. The computer-implemented method of claim 2, wherein the content object includes at least one of a video conference recording, a voice recording, an email message, an instant message, a word-processing file, a slide-presentation file, a spreadsheet file, and an image.” This additional element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. This element is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” (id) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. Thus, this claim recites and abstract idea without significantly more. 
Claim 4 recites “4. The computer-implemented method of claim 1, wherein the query includes interaction attributes that characterize the specified user-specific interaction, the interaction attributes including one or more of key-words, key-phrases, topics, themes, a time when the specified user-specific interaction occurred, and other users involved in the specified user-specific interaction.” This additional element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. This element is analogous to [r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” (id) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. Thus, this claim recites and abstract idea without significantly more. 
Claim 5 recites “5. The computer-implemented method of claim 1, wherein the query is generated responsive to user input to an automated question answering natural language processing computer application program.” This additional element merely places the abstract into a field of use and technological environment (i.e., natural language processing) and therefore does not integrate the exception nor provide an inventive concept. See MPEP 2106.05(h). Thus, this claim recites and abstract idea without significantly more. 
Claim 6 recites “6. The computer-implemented method of claim 1, wherein the high- dimensional content space is one of a plurality of different high-dimensional content spaces corresponding to different personas of the user.” Examiner finds the high dimension content space as recited does not limit them mapping step above to a mapping that cannot be performed practically in the human mind.  Even if it did, this element still merely is part of a mathematical calculation. 
Claim 6 further recites “and wherein the computer- implemented method further comprises: for each content vector of the plurality of content vectors, associating the content vector with a specified persona of the plurality of personas of the user based on the plurality of parameters of the content vector.” Examiner finds “associating” merely requires observation and evaluation of data.
Claim 6 further recites “and mapping the content vector to the high-dimensional content space corresponding to the persona to which the content vector is associated.” Examiner find this mapping is not limited to those mappings that cannot be practically be performed in the human mind. The mapping merely requires observation and evaluation of data.  
Claim 6 further recites “associating the query with a specified persona of the plurality of personas of the user based on the plurality of parameters of the query vector.” Examiner finds “associating” merely requires observation and evaluation of data. 
Claim 6 further recites “and performing one or more geometric mathematical operations to compare different content vectors in the high-dimensional content space corresponding to the specified persona to the query vector to identify a content vector that correlates to the query vector.” This claim explicitly recites a mathematical calculation.  See MPEP 2106.04(a)(2)(I)(C) (“. ., . A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number. . .”).
As such, claim 6 recites an abstract idea without significantly more.  
Claim 7 recites “ 7. The computer-implemented method of claim 1, wherein the user- specific application data received at the computing system is an anonymized representation that does not include personal information of the user.” This additional element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. This element is analogous to [r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. As such, this claim is directed to an abstract idea without significantly more. 
Claim 8 recites “8. The computer-implemented method of claim 1, further comprising: compressing, via an auto encoder neural network, the plurality of content vectors to produce a plurality of compressed content vectors each having compressed representations of the plurality of parameters; and wherein the coordinates of the high-dimensional content space correspond to the compressed representations of the plurality of parameters.” When read broadly in light of the specification, Examiner finds this limitation recites mathematical calculations. See e.g. Spec. at ¶ 35 and  ¶ 86. As such, this claim is directed to an abstract idea without significantly more. 
Claim 9 recites “9. The computer-implemented method of claim 1, further comprising: tagging the user-specific application data received from each different computer application program with contextual tags and identifier tags of users included in the corresponding user-specific interaction, and wherein interaction attributes of each content vector include contextual tags and identifier tags characterizing the corresponding user-specific interaction.” Examiner finds tagging data merely requires observation and evaluation of said data.  As such, this claim is directed to an abstract idea without significantly more. 
Claim 19 recites the following (emphasis added): 
19. A computer-implemented method comprising: 

receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program; 

translating the user-specific application data received from each different computer application program into a different content vector representing a different user- specific interaction, each content vector including a plurality of parameters, each parameter quantifying an interaction attribute of the corresponding user- specific interaction; 

for each content vector of the plurality of content vectors, associating the content vector with a specified persona of a plurality of different personas of the user based on the plurality of parameters of the content vector; 

and mapping the content vector to a high-dimensional content space corresponding to the persona to which the content vector is associated; 

receiving, at the computing system, a query including one or more interaction attributes; 

translating the query into a query vector including a plurality of parameters, each parameter quantifying an interaction attribute of the one or more interaction attributes; 

associating the query vector with a specified persona of a plurality of different personas of the user based on the plurality of parameters of the query vector; 

performing one or more geometric mathematical operations to compare different content vectors in the high-dimensional content space corresponding to the specified persona to the query vector to identify a content vector that correlates to the query vector; 

and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector. 

Examiner finds that the emphasized portions of claim 19 above recite abstract ideas—namely, mental processes and/or mathematical concepts6.  See MPEP 2106.04(a)(2)(I) and (III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data and/or performing mathematical calculations . See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”) and (“A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number. . .”). 
Turning to each element individually, the element “translating the user-specific application data received from each different computer application program into a different content vector representing a different user- specific interaction, each content vector including a plurality of parameters, each parameter quantifying an interaction attribute of the corresponding user- specific interaction” merely requires observation of data and an evaluation as to how quantify the data (with or without the aid of pen and paper). There is nothing in this element that limits the it to anything that cannot be practically performed in the human mind. See, e.g. Spec. at Fig. 3, ¶¶ 24, 41-42.
Claim 19 further recites “for each content vector of the plurality of content vectors, associating the content vector with a specified persona of a plurality of different personas of the user based on the plurality of parameters of the content vector.” Associating data with other data merely requires observation and evaluation of each piece of data. 
Claim 19 further recites “and mapping the content vector to a high-dimensional content space corresponding to the persona to which the content vector is associated.” The mapping step merely involves observation of a content vector and an evaluation as to where the content vector appears on content space.  See, e.g. Spec. ¶ 36 and Fig. 3.  This mapping is not limited mappings that could not be practically performed in the human mind.  However, even if the mapping step could not practically be performed in the human mind, Examiner finds the mapping step is also a mere mathematical calculation and therefore is patent ineligible. See MPEP 2106.04(a)(2)(I). 
Claim 19 further recites “translating the query into a query vector including a plurality of parameters, each parameter quantifying an interaction attribute of the one or more interaction attributes.” This step merely requires observation of data and an evaluation as to how quantify the data (with or without the aid of pen and paper). This element does not limit the translating step to anything that cannot be practically performed in the human mind. See, e.g. Fig. 3 and ¶ ¶ 41-42 (“A content vector may be determined to correlate to the query vector 232 using any suitable correlation metric”). 
Claim 19 further recites “associating the query with a specified persona of the plurality of personas of the user based on the plurality of parameters of the query vector.” Examiner finds “associating” merely requires observation and evaluation of data. 
Claim 19 further recites “and performing one or more geometric mathematical operations to compare different content vectors in the high-dimensional content space corresponding to the specified persona to the query vector to identify a content vector that correlates to the query vector.” This claim explicitly recites a mathematical calculation.  See MPEP 2106.04(a)(2)(I)(C) (“. ., . A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number. . .”).
The additional element “1. A computer-implemented method for recalling user-specific interactions, the computer-implemented method comprising” is recited at a high level of generality and is equivalent to mere instructions to apply the exception.  As such, it fails to integrate the claim into a practical application. See MPEP 2106.05(f)
The additional element “receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program” recite insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. 
The additional element “receiving, at the computing system, a query including one or more interaction attributes” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id
The additional element “and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector” recites insignificant extra solution activity in the form of mere data gathering and outputting. See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id.
With respect to inventive concept, the additional element “1. A computer-implemented method for recalling user-specific interactions, the computer-implemented method comprising” is recited at a high level of generality and is equivalent to mere instructions to apply the exception.  As such, it fails to provide an inventive concept. See MPEP 2106.05(f)
The additional element “receiving, at a computing system, for each of a plurality of different computer application programs, user-specific application data generated based on user- specific interactions between a user and one or more other users while using the computer application program” is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
The additional element “receiving, at the computing system, a query including one or more interaction attributes” is analogous to “[r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
The additional element “and outputting, from the computing system, a response to the query that identifies a user- specific interaction corresponding to the identified content vector that correlates to the query vector” is analogous to [r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
Thus, for the reasons indicated above, claim 19 is directed to an abstract idea without significantly more. 
Claim 20 recites “wherein the response to the query includes a content object that was generated by a computer application program during the identified user-specific interaction corresponding to the identified content vector that correlates to the query vector.” This additional element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the claim into a practical application. See id. This element is analogous to [r]eceiving or transmitting data over  a network” (MPEP 2106.05(d)(II)) and “[s]toring and retrieving information in memory” (id) and therefore was a well understood, routine, and conventional activity before the effective filing date of the invention. See id. As such, it fails to provide an inventive concept. See id. 
	Conclusion
The following language in Applicant’s specification is relevant to 35 USC 101: “Furthermore, the claimed subject matter is not limited to implementations that solve any or all disadvantages noted in any part of this disclosure.” Spec at ¶ 3. 

The following prior art is relevant to Applicant’s disclosure (emphasis added): 
US 20200226475 A1
[0018] The present description relates to systems and methods for dialog generation in chatbots. In particular, systems and methods are provided for automatically generating natural, human-like responses to an input query. A neural network-based solution for dialog generation may be implemented on a computing system and network, such as the system depicted in FIG. 1. A system including a user interface, such as a computer, smart phone, tablet, etc., may allow a user to communicate with an artificial intelligence (AI) dialog generator, or chatbot, by entering query texts, as shown in FIG. 2, at the user interface. The neural network used for dialog generation may include a large plurality of neurons or nodes, arranged into layers including one or more input layers, one or more output layers, as well as one or more hidden layers, as depicted in FIG. 3. The neural network is trained by seed questions from a human-generated corpus not acquired from the chatbot. In some examples, the neural network may be configured with a variational autoencoder (VAE) component and a generative adversarial network (GAN) component. The VAE may convert queries received by the chatbot to vectors that are then used by the neural network to generate a response. The responses generated by the neural network are sent to the GAN where a competitive process evaluates a difference between the generated answer and a seed answer. The difference is used to train the neural network. The dialog generator is thus continually updated to provide progressively more useful response to input queries through interaction with users via the chatbot. A system architecture of a dialog generator using a Seq2Seq model adapted with variational layers (of VAE) and the training process (of GAN) is shown in FIG. 4. Scores obtained from testing the dialog generator by two evaluation metrics: Bilingual Evaluation Understudy (BLEU) and Recall-Oriented Understudy for Gisting Evaluation (ROUGE), to compare results from using different combinations of neural network architectures are listed in FIG. 5. Outputs generated by the different combinations of neural network architectures and compared to a traditional rule-based system are shown in FIG. 6. The outputs are generated in response to input queries that are representative of natural syntax and sentence structure, providing a comparison of the ability of each combination to simulate natural replies. A method for a testing process of the framework architecture of the dialog generator, such as the method depicted in FIG. 7, may provide answers to input queries in conjunction with a training process. A method for the training process to train the dialog generator, such as the method depicted in FIG. 8, may continuously improve responses from the dialog generator.

US 20180300609 A1
[0035] Embodiments of the current invention use various methods to transform interaction data 170 into user-session representation vectors 180. User-session representation vectors 180 facilitate the application of TDA and other advanced methods by transforming interaction data 170 into a representation vector suitable for TDA. For example, FIG. 2 is a flow chart depicting an example of a communication flow for computing user-session representation vectors 180 that are suitable for topological data analysis of marketing data, according to certain embodiments. In this example, the transformation application 110 (or other suitable application) receives the interaction data 170 as input. The transformation application 110 generates user-session representation vectors 180 from the interaction data 170.

US 20190235732 A1
[0032] Consistent with an embodiment of the invention, once a highlighter session has been invoked, a user has at his or her disposal a variety of tools for highlighting text and objects of an internet document. For instance, in one embodiment of the invention, a highlighter tool panel will appear in the web browser window and provide the user with a selection of controls enabling various features and functions of the highlighting service. In another embodiment of the invention, various controls may be provided by a highlighter toolbar. In any case, the basic function of the highlighting service is to enable a user to highlight an object (e.g., text, graphical images, etc.) of an internet document, such that the highlighted portion(s) can easily be recalled at a later time and/or shared with other users. Accordingly, as the user highlights an object, the highlighted object is communicated to the highlighter server 10 where it is stored. In one embodiment of the invention, the highlighted object (e.g., a selection of text) is stored along with any annotations or comments the user may have added, as well as a date and time indicating when the highlight was generated. The highlighted object and its associated data are stored in such a manner as to be associated with the user who generated the highlight. This allows the user to recall and view highlights from previous highlighting sessions. Furthermore, as each highlight is associated with a source (e.g., a person responsible for generating the highlight), users can configure the highlighting service to display highlights on a per user basis. That is, a user may configure the settings of the highlighting service to display only the highlights of a particular user, or group of users. For instance, as described in greater detail below, users may create and subscribe to groups. Accordingly, a user may configure the highlighting service to display highlights on a per group basis, such that only highlights from those members of a particular group are displayed. Similarly, an embodiment of the invention may enable a user to build out a social network, for example, by specifying who the user considers to be direct contacts. Accordingly, the user may configure the highlighting service to display highlights of all users within the user's social network, up to a certain degree of separation (e.g., a friend of a friend).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Combining abstract ideas does not render the combination any less abstract.
        See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).
        2 The phrases  “. . .to compare. . .and to identify. . .” do not cause any steps to be performed and do not limit the claims to any particular structure other than a general purpose computer. See MPEP 2111.04. As such, Examiner finds these phrases have no patentable weight.  Even if the claim recited “identifying. . . and . . .comparing,” however, Examiner finds these steps would only require observation and evaluation of data and therefore still cause the claim to be directed to an abstract idea in the form of mental processes. 
        3 “. . .for recalling user specific interactions. . .” has no patentable weight.  Even if it did, Examiner finds “recalling” is a mental process. 
        4 “. . .for recalling user specific interactions. . .” has no patentable weight.  Even if it did, Examiner finds “recalling” is mental process. 
        5 Examiner finds “logic processor” necessarily includes hardware when ready broadly in light of the specification. 
        6 See note 1 above.